United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2792
                                    ___________

Elizabeth Walter Ochiagha,            *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: November 3, 2006
                                 Filed: December 4, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Elizabeth Walker Ochiagha, a citizen of Cameroon, petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an Immigration
Judge’s (IJ’s) denial of cancellation of removal.1

      1
        In her petition for review, Ochiagha states that she is also appealing from the
denial of asylum, withholding of removal, and Convention Against Torture relief, but
she has waived review of those claims by not presenting any argument on them in her
brief. See Alyas v. Gonzales, 419 F.3d 756, 760 (8th Cir. 2005) (“Because
[petitioner] does not argue these issues in his brief, we do not consider them as part
of the petition for review.”); Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir.
       We lack jurisdiction to review the IJ’s determination that Ochiagha failed to
show the requisite exceptional and extremely unusual hardship to her United-States-
citizen children. See 8 U.S.C. § 1229b(b) (cancellation-of-removal eligibility
requirements); 8 U.S.C. § 1252(a)(2)(B) (no court shall have jurisdiction to review
any judgment regarding granting of cancellation of removal); De La Vega v.
Gonzales, 436 F.3d 141, 144-46 (2d Cir. 2006) (appeals court is precluded from
reviewing discretionary determination as to whether alien meets
exceptional-and-extremely-unusual hardship threshold).

       We do have jurisdiction to consider Ochiagha’s due process claim, see
Munoz-Yepez v. Gonzales, No. 2006 WL 2483209, at *3 (8th Cir. Aug. 20, 2006), but
we find that claim unavailing as Ochiagha has pointed to nothing in the record
suggesting that she was denied a full and fair opportunity to present her case, or that
the IJ or the BIA otherwise deprived her of fundamental fairness, see Xiao Ji Chen v.
Gonzales, 434 F.3d 144, 155 (2d Cir. 2006); Lopez v. Heinauer, 332 F.3d 507, 512-13
(8th Cir. 2003).

       Accordingly, we deny the petition. We previously granted Ochiagha’s motion
for a stay of her removal and voluntary-departure period; the remaining period in
which she may voluntarily depart the United States shall begin to run when our
mandate in this case is issued, see Falaja v. Gonzales, 418 F.3d 889, 899-900 (8th Cir.
2005).
                         ______________________________




2004) (petitioner waived claims by not presenting meaningful argument on it in his
appellate brief).

                                         -2-